Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 are pending.
Claims 1, 10, 14 and 21 are currently amended.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 when taken as a whole is neither anticipated nor made obvious by the prior art.  In particular, the use of a battery monitoring system that uses wireless battery monitors and string monitors which communicate to a battery monitoring cloud monitor which then remotely processed the diagnostic measurement data to determine battery fault conditions, was shown to be known in the prior art in the previous office action.  However the current claim additionally contains the limitation “receive configuration data and diagnostic measurement data collected by the wireless access point from the wireless battery monitors and wireless string monitors and without local storage of the configuration data at the geographic location”.  In the literature to date, any battery monitors that can record battery parameters, and determine the battery configuration details do NOT teach not storing the configuration information locally and thus this feature is novel over the prior art.
“receive configuration data and diagnostic measurement data collected by the wireless access point from the wireless battery monitors and wireless string monitors and without local storage of the configuration data at the geographic location”.
Powell et al., US 2006/02500233 (hereinafter Powell) teaches monitoring batteries using a wireless monitoring system (Fig. 2).  The system in transmitting the information includes the configuration information by specifying the string information as well as the individual battery identifier (e.g. the location) in the string and thereby providing configuration information [0018].  However Powell fails to teach or make obvious “receive configuration data and diagnostic measurement data collected by the wireless access point from the wireless battery monitors and wireless string monitors and without local storage of the configuration data at the geographic location”.
Claims 10, 14 and 21 are allowable for the same reasons.  Claims 2-9, 11-13, 15-20, 22 and 23 depend upon the allowed independent claims and as such are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/REGIS J BETSCH/Primary Examiner, Art Unit 2857